Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given electronically on Aug 26, 2022 by Paul Steiner, Reg. No. 41,326. This authorization was preceded by a phone interview that was held with Paul on Aug 4, 2022. 
Only the claims listed below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the application filed on 7/22/2022. Application has been amended as follows:
1.	(Amended) An electronic system, comprising:
an electronic memory to store an electronic representation of an audio stream;
an electronic processor coupled to the memory; and
logic circuitry coupled to the electronic processor and the electronic memory, the logic circuitry to:
		electronically detect a phrase in the stored electronic representation of the audio stream based on a pre-defined vocabulary,
		electronically compute a time stamp for the detected phrase which is relative to an adjacent previously detected phrase,
		electronically associate the time stamp with the detected phrase, and
		electronically classify a spoken intent based on a sequence of detected phrases and the respective associated time stamps.
 2.	(Amended) The system of claim 1, wherein the logic circuitry is further to:
	electronically monitor a continuous audio stream; and
	electronically detect the phrase in the continuous audio stream
	
8.	(Amended) A method of detecting spoken intent, comprising:
	electronically detecting a phrase in an electronic representation of an audio stream based on a pre-defined vocabulary;
	electronically associating a an adjacent previously detected phrase; and
	electronically classifying a spoken intent based on a sequence of detected phrases and the respective associated time stamps.
9.	(Amended) The method of claim 8, further comprising:
	electronically monitoring a continuous audio stream;
	electronically detecting the phrase in an electronic representation of the continuous audio stream; and
	electronically computing the adjacent previously detected phrase.  

15.	(Amended) At least one non-transitory machine readable medium comprising a plurality of instructions that, in response to being executed on a computing device, cause the computing device to:
	electronically detect a phrase in an electronic representation of an audio stream based on a pre-defined vocabulary;
	electronically compute a time stamp for the detected phrase which is relative to an adjacent previously detected phrase;
	electronically associate the time stamp with the detected phrase; and
	electronically classify a spoken intent based on a sequence of detected phrases and the respective associated time stamps.
16.	(Amended) The machine readable medium of claim 15, comprising a plurality of further instructions that, in response to being executed on the computing device, cause the computing device to:
	electronically monitor a continuous audio stream; and
	electronically detect the phrase in an electronic representation of the continuous audio stream
	

Reasons For Allowance
Claims 1-21 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Claims 1, 8 and 15 recite “electronically compute a time stamp for the detected phrase which is relative to an adjacent previously detected phrase.” The closest art that teaches these limitations come from the cited art Hardie (US 10482904) who teaches (C18, para1 The wakeword detection 308 may also produce a timestamp indicating the time at which the wakeword was detected.) However, neither Hardie nor any of the other cited references time stamps that are calculated relative to the previous detected phrase. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        


 /DANIEL C WASHBURN/ Supervisory Patent Examiner, Art Unit 2657